Case 6:19-cr-00064-JCB-KNM Document 141 Filed 12/16/20 Page 1 of 1 PageID #: 479




                                  No. 6:19-cr-00064-3

                              United States of America,
                                         v.
                               Larry Demontrie Mock.


                                        ORDER

                 The court referred this matter to the Honorable K. Nicole
             Mitchell, United States Magistrate Judge, for administration
             of a guilty plea under Federal Rule of Criminal Procedure 11.
             The magistrate judge conducted a hearing in the form and
             manner prescribed by Rule 11 and issued findings of fact and
             a recommendation as to the defendant’s guilty plea. Docs.
             129, 137. The magistrate judge recommended that the court
             accept defendant’s guilty plea and adjudge defendant guilty
             on count one of the indictment. Id. Defendant waived his right
             to object to the magistrate judge’s findings. Id.
                The court hereby accepts the findings of fact and recom-
             mendation on guilty plea of the United States Magistrate
             Judge. Doc. 137. The court also accepts defendant’s plea but
             defers acceptance of the plea agreement until after review of
             the presentence report.
                 In accordance with defendant’s guilty plea, the court finds
             defendant Larry Demontrie Mock guilty of count one of the
             indictment, charging a violation of Title 21 U.S.C. § 846 - Con-
             spiracy to Possess with Intent to Distribute and Distribution
             of Methamphetamine.
                               So ordered by the court on December 16, 2020.



                                                J. C AMPBELL B ARK ER
                                              United States District Judge
